554 So. 2d 554 (1989)
Dennis WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 89-1681.
District Court of Appeal of Florida, Fifth District.
November 30, 1989.
Rehearing Denied January 9, 1990.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Belle B. Turner, Asst. Atty. Gen., Daytona Beach, for appellee.
*555 COBB, Judge.
In this case the trial court entered a departure sentence for the stated reason that the defendant had twice violated his probation. Subsequent to that sentence, the Florida Supreme Court specifically prohibited this reason for departure. Lambert v. State, 545 So. 2d 838 (Fla. 1989); see also Branton v. State, 548 So. 2d 882 (Fla. 5th DCA 1989).
The departure basis for the fifteen-year sentence imposed herein is invalid. Accordingly, we reverse the sentence and remand for resentencing. Cf. Shull v. Dugger, 515 So. 2d 748 (Fla. 1987).
SENTENCE REVERSED.
DANIEL, C.J., and GOSHORN, J., concur.